Motion for an order requiring appellant to comply with CPLR 5528 (subd. 5) and 5529 (subd. 3, pars, [e], [d]) and rule 6 of the rules of this court (22 NYlCRR 1000.6) governing the form and content of an appendix on appeal denied with leave to renew the motion on the argument of the appeal. Memorandum: Respondent Power Authority contends that the appendix is inadequate in that it fails to contain certain portions of the original testimony vital to its ease, a full index of all respondent’s exhibits and those portions of the original transcript wherein respondent’s exhibits were described, identified and received in evidence. Respondent, pursuant to the provisions of CPLR 5528 (subd. [b]), should prepare its own supplemental appendix containing those additional parts of the record which it deems vital and necessary to a consideration of the questions involved. The ultimate determination of who shall be responsible for the costs of this supplemental appendix should be made when the appeal is decided on the merits. (CPLR 5528, subd. [e].) All other questions including whether the record has been distorted or rendered unintelligible by reason of the arrangement of witnesses in alphabetical order should .also be reserved until the appeal is decided. (Order entered June 17, 1970).